department of the treasury internal_revenue_service washington d c tax_exempt_and_government_entities_division release number release date date date uniform issue list contact person identification_number telephone number employer_identification_number m q m o z z u o u o w u o u o h u s i q ‘ dear this is in response to your ruling_request dated date which was subsequently revised and superseded by your letters dated date date and date requesting rulings related to a proposed reorganization and transfer of assets in the manner and for the purposes described below facts you are exempt from federal_income_tax under sec_501 of the internal_revenue_code code and are classified as other than a private_foundation your primary activities consist of the development of d e and the dissemination of b information all for the benefit of the general_public you conduct activities through a global network of controlled organizations though your principal business location is in the united_states you own or control several foreign subsidiaries which have significant foreign operations in light of growing industry challenges to your manner of operation and the effect of such challenges on your ability to continue to serve your public b mission you have decided to restructure by transferring e and other activities to for-profit subsidiaries you will keep your core charitable and public educational activities and retain ownership and management of the shares of the e businesses and associated businesses you state the following reasons for the restructuring the new structure will allow you to preserve and increase the value of the e activity to the benefit of your remaining activities restructuring will enable you to use the stock of the for-profit subsidiaries as acquisition currency instead of cash or debt to acquire other entities as part of a geographic and product line expansion strategy restructuring will enable you to attract prospective partners by making it possible to offer a non-controlling equity_investment in a for-profit corporation furthermore by creating a for-profit subsidiary you will be able to attract and retain key employees with an equity-based compensation system under the plan of restructuring you plan to form one or more domestic stock corporations henceforth dsub you will transfer assets to dsub in exchange for of the stock of dsub and possibly debt issued by dsub the assets to be transferred will include physical assets contracts and u s employees associated with the e activities comprising f as well as research and certain other activities associated with f you will then transfer of the stock and debt of dsub to newco a wholly-owned for-profit subsidiary in exchange for class a common_stock of newco none of the assets to be transferred by you would be subject_to acquisition_indebtedness as defined in sec_514 of the code in addition you will form a new foreign_corporation or use an existing foreign_corporation henceforth fsub you plan to transfer assets to fsub in exchange for of the common and preferred_stock nonqualified_preferred_stock within the meaning of sec_351 of the code of fsub the transferred assets will include stock of foreign subsidiaries and intangibles such as trademarks trade names intellectual_property and goodwill it is anticipated that fsub common_stock will be issued in exchange for approximately of the value of the assets transferred to fsub and fsub nonqualified_preferred_stock will be issued in exchange for approximately of the value of such assets you will subsequently transfer of the stock of fsub to newco in exchange for class a common_stock of newco fsub will transfer some of the assets received from you to newco newco will authorize either one or two classes of common_stock for issuance if two classes are issued - class a and class b - class a will be a high-vote stock whose majority shareholder will be you through majority ownership of newco’s class a stock you will have voting control_over it and thus indirect control_over dsub and fsub if issued class b stock would be low-vote in nature potential shareholders of class b stock may include you employees and external investors you could own some of the class b stock as part of the normal capitalization process between parent and subsidiary entities while employees could own some of the class b stock as part of an equity compensation plan stock could be issued to certain investors in return for capital private_placement institutional investors and strategic investors any capital raised in this process will serve as funds for future growth of newco future sales of the subsidiary stock to investors would be at fair_market_value as determined by a highly-qualified investment banking firm further any future sales of newco stock will not affect your voting control_over newco if only one class of stock is issued you will be the majority owner and will control the subsidiary there are no plans to reduce your ownership of shares in newco whether there are one or two classes of stock to less than a majority interest likely investors could include in addition the class b your board_of trustees will continue to serve three-year terms and consist of three classes whose terms expire in succeeding years all or a majority of the initial members of newco’s board_of directors will consist of all the trustees of your board_of trustees for at least one year to assure continuity thereafter newco’s board_of directors will consist of directors elected annually by your board selected from its own ranks or elsewhere as it determines to be appropriate except that the chair of your board and your chief_executive_officer will automatically be members of newco’s board after the restructuring newco will conduct the e activities in a manner not materially different than the manner in which those activities were conducted by you you will continue to educate the public on b and engage in education and outreach programs conduct research make grants to outside organizations and programs that support your exempt purposes and act as a b resource in addition you will continue to set international independent d and be the coordinating body to bring together the expertise and interested parties required to develop new d currently d and d-related products and services are distributed to the public by an unrelated party p under a services agreement with you under that agreement p collects purchase fees from customers and remits the entire amounts collected to you distribution fee the agreement provides that you and p intend for p to serve as an independent_contractor and that nothing in the agreement shall give p any right ownership or interest in any d or d-related products after the restructuring you will enter into a distribution arrangement with newco that is similar to your arrangement with p specifically you will contract with newco to distribute d and d-related products and services to customers of newco s e activities newco will collect the fees from its customers for distributing the d and transfer those amounts without offset or compensation to you in return you pay pa rulings requested you have requested the following rulings your transfer of the assets and liabilities related to the e activities ultimately to newco in the manner described above the restructuring will not jeopardize your tax-exempt status as an organization described in sec_501 of the code after the restructuring you will continue to be an organization described in sec_501 of the code your proposed transfer of assets and liabilities ultimately to newco will not result in any unrelated_business_taxable_income within the meaning of sections of the code notwithstanding the foregoing you are not requesting a ruling on the question of whether ordinary_income recognized by virtue of sec_1245 and sec_1250 if any as a result of the transfer of assets and liabilities is unrelated_business_income under sec_511 through the income derived by you from the p agreement and from newco from the distribution of d to the public constitutes substantially related_income and is treated as if derived directly from the individual purchaser of the educational materials ie the d for purposes of sec_509 of the code after the restructuring you will be recognized as a public charity within the meaning of sec_509 of the code law sec_501 of the code exempts from federal_income_tax organizations described in sec_501 sec_501 of the code describes organizations organized and operated exclusively for charitable scientific testing for public safety literary educational and other specified exempt purposes sec_509 of the code defines the term private_foundation as a domestic or foreign organization described in sec_501 other than an organizations described in sec_509 or sec_509 of the code in pertinent part describes an organization which a normally receives more than one-third of its support in each taxable_year from any combination of i gifts grants contributions or membership fees and ii gross_receipts from admissions sales of merchandise performance of services or furnishing of facilities in an activity which is not an unrelated_trade_or_business within the meaning of sec_513 not including such receipts from any person or from any bureau or similar agency of a governmental_unit in any taxable_year to the extent such receipts exceed the greater of dollar_figure or percent of the organization’s support in such taxable_year and b normally receive not more than one-third of its support in each taxable_year from gross_investment_income sec_511 of the code imposes a tax on the unrelated_business_taxable_income of every organization described in sec_501 sec_512 of the code defines unrelated_business_taxable_income as the gross_income derived by any organization from any unrelated_trade_or_business regularly carried on by it less the allowable deductions directly attributable to such business activity with certain modifications sec_512 of the code excludes from unrelated_business_taxable_income all royalties whether measured by production or by gross or taxable_income_from_the_property and all deductions directly connected with such income sec_512 of the code excludes from unrelated_business_taxable_income all gains or losses from the sale exchange or other_disposition of property other than a stock_in_trade or other_property of a kind which would properly be includible in inventory if on hand at the close of the taxable_year or b property_held_primarily_for_sale to customers in the ordinary course of the trade_or_business sec_512 of the code provides in pertinent part that if an organization the controlling_organization receives or accrues directly or indirectly any royalty from another entity which it controls the controlled organization notwithstanding sec_512 the controlling_organization shall include such royalty as an item_of_gross_income derived from an unrelated_trade_or_business to the extent such payment reduces the net_unrelated_income of the controlled_entity or increases any net_unrelated_loss of the controlled_entity corporation sec_512 defines control as ownership by vote or value of more than percent of the stock in such corporation in the case of a in the case of an controlled_entity which is not exempt from tax under sec_501 sec_512 of the code defines the term net_unrelated_income as the portion of such entity’s taxable_income which would be unrelated_business_taxable_income if such entity were exempt under sec_501 and had the same exempt purposes as the controlling entity sec_513 of the code defines unrelated_trade_or_business as any trade_or_business the conduct of which is not substantially related aside from the need of the organization for funds or the use it makes of the profits derived to the exercise of the organization's exempt purposes or functions sec_1_501_c_3_-1 of the income_tax regulations regulations provides that in order to be exempt as an organization described in sec_501 of the code an organization must be both organized and operated exclusively for one or more of the purposes specified in that section sec_1_501_c_3_-1 of the regulations provides that an organization will be regarded as operated exclusively for one or more exempt purposes only if which accomplish one or more exempt purposes specified in sec_501 it engages primarily in activities sec_1_501_c_3_-1 of the regulations provides that an organization is not operated exclusively for one or more exempt purposes if its net_earnings inure in whole or in part to the benefit of private shareholders or individuals sec_1_501_a_-1 of the regulations defines the term private_shareholder_or_individual as a person having a personal and private interest in the activities of the organization sec_1_501_c_3_-1 of the regulations defines the term educational as including the instruction of the public on subjects useful to the individual and beneficial to the community sec_1_513-1 of the regulations states that the determination of whether a trade_or_business is substantially related to an organization’s exempt_purpose necessitates an examination of the relationship between the business activities that generate the particular income in question and the accomplishment of the organization’s exempt purposes sec_1_513-1 of the regulations provides that a trade_or_business is related to exempt purposes only where the conduct of the business activity has causal relationship to the achievement of exempt purposes other than through the production_of_income and it is substantially related for purposes of sec_513 only if the causal relationship is a substantial one thus for the conduct_of_a_trade_or_business from which a particular amount of gross_income is derived to be substantially related to purposes for which exemption is granted the production or distribution of the goods or the performance of the services from which the gross_income is derived must contribute importantly to the accomplishment of those purposes revrul_75_387 1975_2_cb_216 concerns a blood bank that is recognized as exempt from federal_income_tax under sec_501 of the code the blood bank’s principal source of support is receipts from the sale of blood the blood bank enters into agreements with the hospitals it supplies with blood whereby the hospitals are responsible for collecting charges from the patients and reimbursing the blood bank under the agreements all blood furnished to the hospitals remains the property of the blood bank until used the receipts collected by the blood bank for blood furnished to any patient do not exceed dollar_figure or one percent of the blood bank’s support for any taxable_year the blood sales receipts remitted from each participating hospital greatly exceed dollar_figure or one percent of the blood bank’s support the blood bank’s blood sales receipts exceed one third of the blood bank’s support and it receives not more than one- third of its support in any taxable_year from gross_investment_income the ruling states that since the blood bank retains both legal_title to the blood and control_over the hospitals regarding its return or redirection at any time prior to use an agency relationship is created between the hospitals and the blood bank therefore amounts paid to the hospitals are treated as though they have been paid to the blood bank directly and each patient is considered a separate payor for purposes of the dollar_figure or one percent of support limitation provide for in sec_509ii analysis issue whether your transfer of assets and liabilities related to the e activities ultimately to newco in the manner described above would jeopardize your tax-exempt status as an organization described in sec_501 of the code the facts presented do not reveal that the proposed transfer of assets and liabilities would inure to the benefit of any member trustee or officer of you or to any private individual in violation of sec_1_501_c_3_-1 of the regulations your restructuring transactions appear reasonable and in furtherance of legitimate purposes in return for transferring assets to dsub you will receive percent of the stock and debt of dsub in return for transferring assets to fsub you will receive percent of the common and preferred_stock of fsub in return for the transfer of its dsub stock and debt and fsub stock to newco you will receive and retain a majority interest in newco furthermore newco will be carrying on the same e activities in substantially the same manner as previously carried on by you activities that correspond to an exempt_purpose under sec_501 of the code your intended use of newco stock as part of an equity-based compensation system for your employees will not necessarily result in inurement of your net_earnings within the meaning of sec_1_501_c_3_-1 an exempt_organization may cause shares of its taxable subsidiary to be issued as part of a reasonable_compensation package therefore the transfer of the assets and liabilities related to the e activities to newco would not jeopardize your exempt status as an organization described in sec_501 issue whether you will continue to be an organization described in sec_501 of the code after the restructuring following the restructuring your activities will consist of developing d and promoting b through public educational activities organizations formed to establish and promote b through the development of d are entitled to exemption as educational organizations within the meaning of sec_501 of the code and sec_1_501_c_3_-1 of the regulations furthermore you will not only continue to conduct public educational activities but likely will expand those activities dedicated to educating the general_public on international b issues therefore after the restructuring you will continue to meet the operational_test of sec_1_501_c_3_-1 by engaging primarily in activities which accomplish one or more exempt purposes issue whether the transfer of assets and liabilities related to the e activities ultimately to newco would result in any unrelated_business_taxable_income within the meaning of sec_512 of the code the assets and liabilities related to the e activities that are to be transferred to newco are neither stock_in_trade or other_property of a kind which would be properly includible in inventory if on hand at the close of the taxable_year nor property_held_primarily_for_sale to customers in the ordinary course of a trade_or_business the property is not debt-financed_property under sec_514 of the code consequently if the transactions with dsub fsub and newco were recognition events all gains or losses from transfer of the e assets and liabilities to newco would be excluded from unrelated_business_taxable_income by reason of sec_512 with respect to any royalties you were to receive from newco - an entity that you control within the meaning of sec_512 - such royalties would be excludible from your unrelated_business_taxable_income by sec_512 except to the extent they would be subject_to tax by reason of sec_512 issue whether amounts received by you under service agreements with p and newco for the sale fulfillment and distribution services for d and d-related products and services will be treated as gross_receipts received directly from the purchaser of the d or d-related product or service rather than from p or newco for purposes of the dollar_figure or one percent limitation under sec_509 of the code under the services agreement between you and p p provides sales fulfillment and distribution services for d and d-related products and services p pays you the gross_sales of d and d- related products and services minus a fee for services after the restructuring newco will distribute d to customers of its e activities under an arrangement that is substantially_similar to that between p and you the agreement provides that p and you intend to create an independent_contractor relationship and that nothing in the agreement shall give p any right ownership or interest in any d or d-related products the arrangement is similar to that between the blood bank and hospitals described in revrul_75_387 1975_2_cb_216 p and newco are acting as agents of you therefore amounts paid to p and newco for d and d-related products and services will be treated as though paid directly to you and each purchaser of d or d-related products and services will be considered a separate payor for purposes of the dollar_figure or one percent support limitation under sec_509 of the code issue whether after the restructuring you will be recognized as a public charity within the meaning of sec_509 of the code under rev procs and the eo determinations office issues determination letters on reclassification of public charity status after your restructuring occurs you may request a determination_letter regarding your current public charity status from eo determinations based on your support over the five most recently completed tax years therefore we decline to rule on this issue rulings based on the information submitted we rule as follows the transfer of assets and liabilities related to the e activities from you to newco in the course of restructuring will not jeopardize your tax-exempt status as an organization described in sec_501 of the code after the restructuring you will continue to be an organization described in sec_501 of the code any gains or losses from the transfer of assets and liabilities from you to newco in the course of restructuring will be excluded from unrelated_business_taxable_income under sec_512 of the code in the event you receive or accrue any royalties from newco such royalties would be excludible from unrelated_business_taxable_income except to the extent they would be subject_to tax by reason of sec_512 we are not ruling on the question of whether ordinary_income recognized by virtue of sec_1245 and sec_1250 of the code if any as a result of the transfer of assets and liabilities is unrelated_business_income under sec_511 through amounts received by you under service agreements with p and newco for the sale fulfillment and distribution services for d and d-related products and services will be treated as gross_receipts received directly from the purchaser of the d or d-related product or service rather than from p or newco for purposes of the dollar_figure or one percent limitation under sec_509 of the code this ruling will be made available for public inspection under sec_6110 of the code after certain deletions of identifying information are made for details see enclosed notice notice of intention to disclose a copy of this ruling with deletions that we intend to make available for public inspection is attached to notice if you disagree with our proposed deletions you should follow the instructions in notice this ruling is directed only to the organization that requested it sec_6110 of the code provides that it may not be used or cited by others as precedent this ruling is based on the understanding there will be no material changes in the facts upon which it is based any changes that may have a bearing upon your tax status should be reported to the service this ruling does not address the applicability of any section of the code or regulations to the facts submitted other than with respect to the sections described because this letter could help resolve any future questions about tax consequences of your activities you should keep a copy of this ruling in your permanent records if you have any questions about this ruling please contact the person whose name and telephone number are shown in the heading of this letter in accordance with the power_of_attorney and declaration of representative currently on file with the service we are sending a copy of this letter to your authorized representative sincerely ronald j shoemaker manager exempt_organizations technical group enclosure notice
